By Judge Robert P. Doherty, Jr.
Plaintiff Insurance Company has filed a Motion for Summary Judgment in a Declaratory Judgment action asking the Court to rule that the Insurance Company has no duty to defend or to indemnify Defendant Roberts in a related personal injury suit. Plaintiff Insurance Company argues that the original pleadings claim that Roberts was trying to harm Harless when he engaged in intentional criminal conduct by chasing and colliding with Harless’ automobile and that such intentional conduct is expressly outside of their insurance coverage. Opposing parties insist that although the Motion for Judgment in the personal injury action alleges an intentional chase with the intent to harm Harless, it also alleges that the collision and injury occurred by accident, through the negligence of Roberts. The Court finds that the pleadings allege circumstances falling within the insurance contract.
Within the language of the motion for judgment and dependent upon the evidence presented at trial, a jury could find that the Defendant intentionally caused the accident and injury. It is also possible for a jury to find that the chase was intentional but that the accident and injury was negligently caused by the Defendant. “When an initial pleading alleges facts and circumstances, *155some of which would, if proved, fall within the risk covered by die policy, the insurance company is obligated to defend its insured.” Parker v. Hartford Fire Ins. Co., 222 Va. 33, 35 (1981). Insofar as the insurer’s duty to defend is concerned, the Court finds that such a duty exists in this case. A decision concerning the insurer’s contractual obligation to indemnify its insured for a judgment arising out of the personal injury case is premature. It will depend upon whether a jury renders a verdict against the Defendant, and, if so, whether that verdict is for an intentional tort or a negligent tort.